Case 5:19-cv-11466-JEL-APP ECF No. 26 filed 01/31/20 PagelD.97 Page 1of2

d-

Unitéen Sates WDisteies Cosar

Eesan Mostaicr oC Mictnca

Meooace 4 Vieuen.

 

Sn tuas Pawnee, Cee No S- Yeu
| Ne oo Nvout- E
Mee, Let, MiOc, JAN 3.1 2020
Ct a | CLERK'SOFFICE
DéFenaPn7 (s), DETROIT

 

Vawtier’s Motto toe Count Noo iten
Coupser faa THe PuePose Of Cousouo tion,
hooer ISSUES = Semléneut Néconatio ws

 

Dué Wh THE Comeex Lecar (ues INvoves Wim THs Tha
Meer Rundi Spit Retauetiod CLAM Comeméeo Utd THE Fer
THA THis PlAwnece Has Ham No ate Taawna In He Lew,

THs Plawriece Pe@ctoouy PeQoets War THiS HOorr@Le Covet
PRT COUNSEL far THe Pacease Of CovSOLinaTiod, dKiwace
Issues, InMouctive Aso OteLamey euet, Awd SenLemeuy
Néastiatiods. AS Bis 1S AL@erod A Perauanos Gam, Toomer
Ferarianoad IS Seecren Wat Como inciuoe hy Dann

MuanerEo/ Kien . Cousonrdation Of Cases iNivee 19-11232, F-12949,
FA-Ne  1- Wde , 19-1487 Avo F-77S Lye Sracwes.

“I ee
—_— 2-26

FHenoore J. Visnent*s2u3uy ore:

Pee | og
 

     

  

Prisoner Name:

Prisoner Number: A¥ 51S

PARNALL CORRECTIONAL FACILITY
“ 1790 E. Parnall Rd.
S Jackson, MI 49201-7139

Case 5:19-c¥-11466-JEL-APP ECF No. 26 filed 01/31/20 PagetD.98 ' Page 20

 

 

  

' $000.50°

61255 JAN 29 202¢

 

fe Dis fot j

fi an a if 24/30
Uurmn Saws Dever GC let &S “fi zs
TWéeonme LAW UNiten Soe Cows ( hoe. |) Ly

ZSa\ West ‘LAFAMETE Bava - Roam <q
tear, Mi 4N€22i,

SP

S8S26-Z7i SSS eoofy Eg HADE A LE fp lle ade
a” we By
x “oe 2 ax
4, Bo TE we
“y + ° a a * © , 2
7 ,

 

 

 
